Citation Nr: 1636860	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's service connection claim for PTSD was initially denied in an August 2009 rating decision partly due to the fact that the Veteran had not submitted a Statement in Support of Claim for PTSD with details of his in-service stressor.  Within one year of the August 2009 rating decision, the Veteran submitted a December 2009 Statement in Support of Claim for PTSD.  The RO again denied the claim in a February 2010 rating decision, and the Veteran submitted a notice of disagreement in June 2010.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  This evidence is new and material as it provided new information regarding the in-service event that the Veteran contends caused his PTSD.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  As such, the August 2009 rating decision did not become final, and the current appeal stems from this rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that the Veteran was previously represented by the American Legion.  In June 2016, he changed his representation to the Disabled American Veterans.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files were reviewed for this appeal.  Accordingly, any future consideration of his case should take into consideration the existence of these records.

FINDING OF FACT

The Veteran has been diagnosed with PTSD based on a corroborated, in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V). 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in September 2011, which is before August 4, 2014.  Thus, the DSM IV is still the governing directive in the present case.

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the Veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).
Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3).

In this case, the Veteran contends that he was subjected to mortar attacks when he was stationed at Bien Ho, Vietnam while serving as a wireman with the 173rd Airborne Brigade.  See December 2009 Statement in Support of Claim for Service Connection for PTSD.  In December 2009, the RO made a formal finding that there was sufficient evidence to establish that the Veteran was exposed to an in-service stressful event.  This verification was based on the fact that the Veteran's military personnel records reflect that he served in Vietnam with the identified unit as a field communication crewman from June 1965 to June 1966.  In addition, a unit history obtained by the RO revealed that the 173rd Airborne Brigade was subjected to 97 rounds during a standoff attack in Bien Ho, Vietnam in August 1965.  Thus, the Veteran's stressor has been verified.

In January 2011, the Veteran was given a psychiatric evaluation by a VA staff physician.  The record noted that the Veteran discussed his distressing experiences in Vietnam, including close calls where he almost lost his life.  He was given an Axis I diagnosis of PTSD.  The Board notes that a "clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Furthermore, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  The Board notes that the DSM V was not released until May 2013.  Thus, the Board concludes that the January 2011 PTSD diagnosis is based on the DSM IV criteria.  The Board also notes that the January 2011 VA staff physician did not indicate whether the PTSD diagnosis was based on the Veteran's verified stressor.  However, the Board will afford the Veteran the benefit of the doubt as to this issue given that these stressors were addressed in the examination. 

The record shows that the Veteran was provided with a VA examination in connection with his claim in January 2010.  Although the examiner acknowledged that the Veteran had a conceded in-service stressor, the examiner found that he did not meet the DSM IV criteria for an Axis I diagnosis of PTSD.  The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD under the DSM IV criteria that is based on his verified stressor.  Resolving all benefit of the doubt in the Veteran's favor, service connection for PTSD is granted.  38 C.F.R. § 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1999).

ORDER

Service connection for PTSD is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


